Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner believes that the arguments are persuasive and the proposed amendments are sufficient to overcome the rejections. The previous prior arts do not expressly teach the limitations in claim 1, " a second estimating unit that estimates second provisional range information on the basis of the first image and the learning model held in the holding unit … a generating unit that, on the basis of the first, second, and third provisional range information, generates at least one of position/orientation information of the image capturing unit and the range information expressed by the image captured by the image capturing unit" and the limitations in claim 21, “a second estimating unit that estimates second provisional the range information on the basis of the first image and the learning model held in the holding unit … a generating unit that, on the basis of the first and second provisional range information, generates at least one of position/orientation information of the image capturing unit and the range information expressed by the image captured by the image capturing unit”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669         
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669